Title: General Orders, 11 February 1782
From: Washington, George
To: 


                  
                      Monday Feb. 11. 82
                     Parole C. Sign
                  
                  Colonel Olneys regiment will be under Arms for Inspection at Nine oClock on Thursday Morning next in the Barrack Yard.  His Excellencys Guards in the vacant Lot between third and fourth Streets near head quarters at 12 OClock on the same day.
                  Colonel Stewart of the 2d Pennsylvania Regiment is appointed Inspector for the Northern Army, and Lt Colonel Ternant of Armands Partizan Corps for the Southern Army.  They are to be obeyed and respected accordingly.
               